*340
Order

PER CURIAM.
Isaiah Staples appeals his convictions by a Jackson County jury of forcible rape, § 566.030 RSMo 2000, and forcible sodomy, § 566.060 RSMo 2000, for which he was sentenced by the court to two consecutive sentences of twenty years in prison. Having carefully considered the contentions on appeal, we affirm by summary order. A published opinion would lack jurisprudential value. A memo has been furnished the parties concerning the grounds of the decision. Rule 30.25(b). The judgment is affirmed.